Cobb, J.
1. This case is controlled by the ruling in Fourth National Bank v. Mayer, 89 Ga. 108 (2).
2. Even if the contract in question be treated as an Alabama contract, this court will adhere to its own decisions dealing with such a contract, under what it holds to be the common-law rule governing the same, it not appearing that thdre is any statute in Alabama in reference to the matter; and this is true even though a decision of the court of last resort in that State may have construed a similar contract differently under the rules of the common law. Pattillo v. Alexander, 105 Ga. 482.
8. There was no error in disallowing the amendment to the petition. Dealing with the case either in the light of the original petition, or in the light of the petition in connection with the amendment, no cause of action was set forth. Judgment affirmed,.

All the Justices concur.

0. JB. & M. C. Horton, for plaintiff,
cited 91 U. S. 98; 65 Mo. App. 677, 679; 76 Miss. 84 (23 So. 439); 19 Tex. Civ. App. 246; 126 N C. 176; 118 Ala. 408 (24 So. 389); Pol. Code, § 8; 2 Ga. 166.
JRosser & Brandón and W. T. Colquitt, for defendant,
cited 89 Ga. 108; 79 Ga. 810,815 (4); 50 L. R. A. 777,49 Id. 680; 105 Ga. 482.